 



Exhibit 10
SECOND AMENDED AND RESTATED LOAN AGREEMENT
     This AMENDED AND RESTATED LOAN AGREEMENT dated as of December 21, 2007 (the
“Agreement”), is executed by and between HUTCHINSON TECHNOLOGY INCORPORATED
(“HTI”), a Minnesota corporation, HUTCHINSON TECHNOLOGY ASIA, INC. a Minnesota
corporation (“Asia”; collectively HTI and Asia shall be referred to as the
“Borrower”), whose address is 40 W. Highland Park, Hutchinson, Minnesota 55350,
and LASALLE BANK NATIONAL ASSOCIATION, a national banking association, (the
“Bank”), whose address is 135 South La Salle Street, Chicago, Illinois 60603.
RECITALS
     FIRST: HTI and Bank are parties to that certain Loan Agreement dated as of
January 30, 2004 which was amended by that certain Amendment to Loan Agreement
dated July 20, 2004 and which was further amended by the Amended and Restated
Loan Agreement dated December 21, 2005 (as so amended, the “Original Credit
Agreement”) with a Revolving Loan Commitment of $50,000,000 which obligation is
evidenced by a Replacement Revolving Note in the original principal amount of
$50,000,000 (“Original Note”).
     SECOND: The Borrower and Bank desire to amend and restate the Original Loan
Agreement pursuant to the terms set forth herein. Pursuant thereto, the Borrower
will deliver a new Note (as defined herein) which shall be in substitution for
and not in payment of the Original Note.
     In consideration of the mutual agreements hereinafter set forth, the
Borrower and the Bank hereby agree as follows:
AGREEMENT

1.   DEFINITIONS.

     1.1 Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.
          “2003 Subordinated Debt Indenture” shall mean that certain Indenture
dated as of February 24, 2003, between HTI and LaSalle Bank National
Association, as trustee as the same may be amended from time to time.
          “2003 Subordinated Notes” means the two and one-quarter percent
(2.25%) Convertible Subordinated Notes due 2010 issued by HTI pursuant to the
2003 Subordinated Debt Indenture.
          “2006 Subordinated Debt Indenture” shall mean that certain Indenture
dated as of January 25, 2006 between HTI and LaSalle Bank National Association,
as trustee, as the same may be amended from time to time.



--------------------------------------------------------------------------------



 



          “2006 Subordinated Notes” means the three and one-quarter percent
(3.25%) Convertible Subordinated Notes due 2026 issued by HTI pursuant to the
2006 Subordinated Debt Indenture.
          “Acceptable Subordination Provisions” means those provisions contained
in any documentation with respect to Subordinated Debt providing for the
subordination of the payment of such Subordinated Debt to the payment of the
Obligations provided that such provisions are no less favorable to Bank than the
subordination provisions applicable to the Subordinated Notes.
          “Affiliate” of any Person shall mean (a) any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person, (b) any officer or director of such Person, and (c) with
respect to the Bank, any entity administered or managed by the Bank, or an
Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans. A Person shall
be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.
          “Alternate Currency” means lawful currency of Canadian Dollar, British
Pound Sterling, the European Union Euro, the Japanese Yen, the Thailand Baht,
the Singapore Dollar or any other currency, other than Dollars, agreed to by the
Bank that shall be freely transferable and convertible into Dollars.
          “Alternate Currency Exposure” shall mean, at any time and without
duplication, the sum of the Dollar Equivalent of (a) the aggregate principal
amount of Alternate Currency Loans, and (b) the Letter of Credit Obligations
that are denominated in one or more Alternate Currencies.
          “Alternate Currency Loan” shall mean a Revolving Loan described in
Section 2.1 hereof, that shall be denominated in an Alternate Currency and on
which Borrower shall pay interest at a rate based upon the LIBOR Rate applicable
to such Alternate Currency for the Interest Period identified by the Borrower of
which at any time, the Borrower may identify no more than five (5) (less the
number of outstanding LIBOR Loans) advances constituting Alternate Currency
Loans, of which each particular Alternate Currency Loan must be in the amount of
Five Hundred Thousand and 00/100 Dollars ($500,000.00) or a higher integral
multiple of One Hundred Thousand and 00/100 Dollars ($100,000.00).
          “Alternate Currency Maximum Amount” shall mean Ten Million
($10,000,00.00) (or, if solely as a result of any change in applicable rates of
exchange between Dollars and any Alternate Currency for outstanding Alternate
Currency Loans, the aggregate outstanding amount exceeds $10,000,000, then,
until such time as such aggregate amount outstanding is again reduced to no more
that $10,000,000, $11,000,000; provided that no new Alternate Currency Loans
shall be made during any such period of time in which outstanding Alternate
Currency Loans exceed $10,000,000).

2



--------------------------------------------------------------------------------



 



          “Alternate Currency Rate” shall mean, with respect to an Alternate
Currency Loan, for any Interest Period, a rate of interest equal to the quotient
of (a) the per annum rate of interest at which relevant Alternate Currency
deposits in an amount comparable to the amount of such Alternate Currency Loan
and for a period equal to such Interest Period are offered in the London
Interbank Eurodollar market at 11:00 A.M. (London time) two Business Days prior
to the commencement of such Interest Period (or three Business Days prior to the
commencement of such Interest Period if banks in London, England were not open
and dealing in such Alternate Currency on such second preceding Business Day),
as displayed in the Bloomberg Financial Markets Information Service system (or
other authoritative source selected by Agent in its sole discretion) or, if the
Bloomberg Financial Markets Information Service system or another authoritative
source is not available, as the Alternate Currency Rate is otherwise determined
by Agent in its sole and absolute discretion; divided by (b) a number determined
by subtracting from 1.00 the then stated maximum reserve percentage for
determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), such rate to remain
fixed for such Interest Period. The Bank’s determination of the Alternate
Currency Rate shall be conclusive absent manifest error.
          “Asset Disposition” shall mean the sale, lease, assignment or other
transfer for value (each a “Disposition”) by the Borrower or any Subsidiary to
any Person (other than the Borrower or any Subsidiary) of any asset or right of
the Borrower or any Subsidiary (including, the loss, destruction or damage of
any thereof or any condemnation, confiscation, requisition, seizure or taking
thereof), other than the sale or lease of inventory in the ordinary course of
business.
          “Bank Product Agreements” shall mean those certain agreements entered
into from time to time by the Borrower or any Subsidiary with the Bank or any
Affiliate of the Bank concerning Bank Products.
          “Bank Product Obligations” shall mean all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by the Borrower
or any Subsidiary to the Bank or any Affiliate of the Bank pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising.
          “Bank Products” shall mean any service or facility extended to the
Borrower or any Subsidiary by the Bank or any Affiliate of the Bank, including:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedging Agreements.
          “Bankruptcy Code” shall mean the United States Bankruptcy Code, as now
existing or hereafter amended.

3



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day other than a Saturday, Sunday or a
legal holiday on which banks are authorized or required to be closed for the
conduct of commercial banking business in Chicago, Illinois.
          “Capital Expenditures” shall mean expenditures (including Capitalized
Lease Obligations) for the acquisition of fixed assets by the Borrower and its
Subsidiaries which are required to be capitalized under GAAP.
          “Capital Lease” shall mean, as to any Person, a lease by such Person,
as lessee, of any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, that is, or should be, in
accordance with Financial Accounting Standards Board Statement No. 13, as
amended from time to time, or, if such Statement No. 13 is not then in effect,
such statement of GAAP as may be applicable, recorded as a “capital lease” on
the financial statements of such Person prepared in accordance with GAAP.
          “Capitalization” shall mean total Covenant Indebtedness plus recorded
owner’s equity of the Borrower and its Subsidiaries determined on a consolidated
basis.
          “Capitalized Lease Obligations” shall mean, as to any Person, all
rental obligations of such Person, as lessee under a Capital Lease which are or
will be required to be capitalized on the books of such Person.
          “Cash and Marketable Securities” shall mean the total of cash on hand,
cash equivalents and marketable securities of the Borrower and its Subsidiaries
determined on a consolidated basis.
          “Change of Control” means any event that would constitute a “Change in
Control” as that term is defined in the Subordinated Debt Indenture as
originally executed on February 24, 2003 and not as it has or may be amended or
modified.
          “Collateral” means any assets of the Borrower which become subject to
a lien, mortgage or security interest in favor of the Bank.
          “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of the Borrower and all such
obligations and liabilities of the Borrower incurred pursuant to any agreement,
undertaking or arrangement by which the Borrower: (a) guarantees, endorses or
otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the indebtedness, dividend, obligation or other liability of any
other Person in any manner (other than by endorsement of instruments in the
course of collection), including without limitation, any indebtedness, dividend
or other obligation which may be issued or incurred at some future time;
(b) guarantees the payment of dividends or other distributions upon the shares
or ownership interest of any other Person; (c) undertakes or agrees (whether
contingently or otherwise): (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any or any
property or assets constituting security therefor, (ii) to advance or provide

4



--------------------------------------------------------------------------------



 



funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.
     “Covenant Indebtedness” shall mean, without duplication, (a) the principal
amount of all indebtedness of the Borrower and its Subsidiaries for borrowed
money or for the deferred purchase price of property or services, (b) the
maximum amount available to be drawn under all letters of credit, bankers’
acceptances and similar obligations issued for the account of the Borrower or
any of its Subsidiaries and all unpaid drawings in respect of such letters of
credit, bankers’ acceptances and similar obligations, (c) all indebtedness
secured by any Lien on any property owned by the Borrower or any of its
Subsidiaries, whether or not such indebtedness has been assumed by the Borrower
or such Subsidiary (provided, however, if the Borrower or such Subsidiary has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien), (d) the aggregate amount of all
Capitalized Lease Obligations of the Borrower and its Subsidiaries, (e) all
Contingent Liabilities of the Borrower and its Subsidiaries, whether or not
reflected on the balance sheet of the Borrower, and (f) all monetary obligations
of the Borrower and its Subsidiaries under an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of the Borrower but which, upon the insolvency or bankruptcy of the
Borrower or any of its Subsidiaries, would be characterized as the indebtedness
of the Borrower or such Subsidiary (without regard to accounting treatment), all
determined for the Borrower and its Subsidiaries on a consolidated basis.
Notwithstanding the foregoing, Covenant Indebtedness shall not include trade
payables and accrued expenses incurred by the Borrower or any of its
Subsidiaries in accordance with customary practices and in the ordinary course
of business or obligations under operating leases.
          “Default Rate” shall mean a per annum rate of interest equal to the
Prime Rate plus two percent (2.0%).
          “Dollar Equivalent” shall mean (a) with respect to an Alternate
Currency Loan or Letter of Credit denominated in an Alternate Currency, the
Dollar equivalent of the amount of such Alternate Currency Loan or Letter of
Credit denominated in an Alternate Currency, determined by Bank on the basis of
the Spot Rate for the purchase of the relevant Alternate Currency with Dollars
for delivery on the date such Alternate Currency Loan is advanced or Letter of
Credit issued, and (b) with respect to any other amount, (i) if such amount is
denominated in Dollars, then such amount in Dollars, and (ii) if such amount is
not denominated in Dollars, then the Dollar equivalent of such amount,
determined by Bank on the basis of the

5



--------------------------------------------------------------------------------



 



Spot Rate for the purchase of the relevant Alternate Currency with Dollars for
delivery on such date; provided, however, that, in calculating the Dollar
Equivalent for purposes of determining (A) Borrower’s obligation to prepay Loans
and Letters of Credit pursuant to 2.1(c) hereof, or (B) Borrower’s ability to
request additional Revolving Loans or Letters of Credit pursuant to this
Agreement, Bank may, in its discretion, on any Business Day selected by Bank
(prior to payment in full of the Obligations), calculate the Dollar Equivalent
of each such Loan or Letter of Credit. Bank shall notify Borrower of the Dollar
Equivalent of such Alternate Currency Loan or any other amount, at the time that
such Dollar Equivalent shall have been determined.
          “Depreciation” shall mean the total amounts added to depreciation,
amortization, obsolescence, valuation and other proper reserves, as reflected on
the Borrower’s financial statements and determined in accordance with GAAP for
the Borrower and its Subsidiaries on a consolidated basis.
          “Designated Senior Debt” shall have the meaning as set forth in
Section 1.01 of the Subordinated Debt Indentures.
          “Distributions” shall mean: a) any amounts used by the Borrower to
purchase or redeem any shares of stock; b) any dividends, whether declared or
paid (other than stock dividends), whether in cash or otherwise, including any
funds set aside for any such purpose; and c) any other distribution made by
Borrower to its shareholders.
          “Dollar” or the sign “$” shall mean lawful money of the United States
of America.
          “EBITDA” shall mean, for any period, (a) the sum for such period of:
(i) Net Income, plus (ii) Interest Charges, plus (iii) federal and state income
taxes (including the Illinois replacement tax) of the Borrower and its
Subsidiaries, plus (iv) Depreciation, plus (v) non-cash management compensation
expense of the Borrower and its Subsidiaries, plus (vi) all other non-cash
charges of the Borrower and its Subsidiaries, minus (b) income or loss
attributable to equity in any unconsolidated Subsidiary except to the extent
distributed to the Borrower, in each case to the extent included in determining
Net Income for such period.
          “Employee Plan” includes any pension, stock bonus, employee stock
ownership plan, retirement, profit sharing, deferred compensation, stock option,
bonus or other incentive plan, whether qualified or nonqualified, or any
disability, medical, dental or other health plan, life insurance or other death
benefit plan, vacation benefit plan, severance plan or other employee benefit
plan or arrangement, including those pension, profit-sharing and retirement
plans of the Borrower described from time to time in the financial statements of
the Borrower and any pension plan, welfare plan, Defined Benefit Pension Plans
(as defined in ERISA) or any multi-employer plan, maintained or administered by
the Borrower or to which the Borrower is a party or may have any liability or by
which the Borrower is bound.
          “Environmental Laws” shall mean all present or future federal, state
or local laws, statutes, common law duties, rules, regulations, ordinances and
codes, together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses,

6



--------------------------------------------------------------------------------



 



authorizations and permits of, and agreements with, any governmental authority,
in each case relating to any matter arising out of or relating to public health
and safety, or pollution or protection of the environment or workplace,
including any of the foregoing relating to the presence, use, production,
generation, handling, transport, treatment, storage, disposal, distribution,
discharge, emission, release, threatened release, control or cleanup of any
Hazardous Materials.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
          “Event of Default” shall mean any of the events or conditions set
forth in Section 10 hereof.
          “Extension Fee” shall have the meaning set forth in Section 2.5(b).
          “FX Trading Office” shall mean the Chicago office of Bank, or such
other office of Bank or its parent, Bank of America, as Bank may designate from
time to time.
          “GAAP” shall mean generally accepted accounting principles set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination, provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, dielectric fluid containing levels
of polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.
          “Hedging Agreement” shall mean any interest rate, currency or
commodity swap agreement, cap agreement or collar agreement, and any other
agreement or arrangement designed to protect a Person against fluctuations in
interest rates, currency exchange rates or commodity prices including but not
limited to any Interest Rate Agreement.
          “Hedging Obligation” shall mean, with respect to any Person, any
liability of such Person under any Hedging Agreement

7



--------------------------------------------------------------------------------



 



          “Indebtedness” shall mean, with respect to any Person, without
duplication, (a) all indebtedness (including principal, interest, fees and
charges) of such Person for borrowed money or for the deferred purchase price of
property or services, (b) the maximum amount available to be drawn under all
letters of credit, bankers’ acceptances and similar obligations issued for the
account of such Person and all unpaid drawings in respect of such letters of
credit, bankers’ acceptances and similar obligations, (c) all indebtedness
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided, however, if such Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien), (d) the aggregate amount of all
Capitalized Lease Obligations of the such Person, (e) all Contingent Liabilities
of such Person, whether or not reflected on its balance sheet, (f) all
obligations under any Hedging Agreements, and (g) all monetary obligations of
such Person under (i) a so-called synthetic, off-balance sheet or tax retention
lease, or (ii) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by such Person in accordance with customary practices
and in the ordinary course of business of such Person.
          “Indemnified Party” and “Indemnified Parties” shall mean,
respectively, each of the Bank and any parent corporations, affiliated
corporations or subsidiaries of the Bank, and each of their respective officers,
directors, employees, attorneys and agents, and all of such parties and
entities.
          “Interest Charges” shall mean, for any period, the sum of the
following amounts determined in accordance with GAAP for the Borrower and its
Subsidiaries on a consolidated basis after eliminating all inter-company
transactions: (a) the aggregate amount of all interest accrued (whether or not
actually paid and whether deducted or capitalized) during such period on
Indebtedness (including, without limitation, imputed interest on Capitalized
Lease Obligations and any amounts incurred pursuant to any Interest Rate
Agreement), plus (b) amortization of debt discount and expense during such
period, plus (c) all fees or commissions payable in connection with any Letters
of Credit during such period.
          “Interest Period” shall mean, with regard to any LIBOR Loan or
Alternate Currency Loan, successive one, two or three month periods as selected
from time to time by the Borrower by notice given to the Bank not less than
three Business Days prior to the first day of each respective Interest Period;
provided, however, that: (i) each such Interest Period occurring after the
initial Interest Period of any LIBOR Loan or Alternate Currency Loan shall
commence on the day on which the preceding Interest Period for such LIBOR Loan
expires, (ii) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that if such extension would cause the last day of such Interest Period to occur
in the next following calendar month, then the last day of such Interest Period
shall occur on the immediately preceding Business Day; (iii) whenever the first
day of any Interest Period occurs on a day of a month for which there is no
numerically corresponding day in the calendar

8



--------------------------------------------------------------------------------



 



month in which such Interest Period terminates, such Interest Period shall end
on the last Business Day of such calendar month; and (iv) the final Interest
Period for any Loan must be such that its expiration occurs on or before the
Maturity Date of such Loan.
          “Interest Rate Agreements” shall mean any interest rate protection
agreement, interest rate swap or other interest rate hedge arrangement (other
than any interest rate cap or other similar agreement or arrangement pursuant to
which the Borrower has no credit exposure to the Bank) to or under which the
Borrower or any Subsidiary of the Borrower is a party or beneficiary.
          “Investment Downgrade Default” shall mean a default under Section 7.3
of this Agreement caused by the downgrade of an investment owned by the Borrower
that met the requirements of Section 7.3 when made.
          “Letter of Credit” and “Letters of Credit” shall mean, respectively, a
letter of credit and all such letters of credit issued by the Bank, in its sole
discretion, upon the execution and delivery by the Borrower and the acceptance
by the Bank of a Master Letter of Credit Agreement and an application for Letter
of Credit, as set forth in Section 2.4 of this Agreement.
          “Letter of Credit Commitment” shall mean, at any time, an amount equal
to the lesser of the following: (a) Revolving Loan Commitment less the aggregate
amount of all Revolving Loans outstanding; or (b) $10,000,000.
          “Letter of Credit Maturity Date” shall mean the Maturity Date.
          “Letter of Credit Obligations” shall mean, at any time, an amount
equal to the aggregate of the original face amounts of all Letters of Credit
minus the sum of (i) the amount of any reductions in the original face amount of
any Letter of Credit which did not result from a draw thereunder, (ii) the
amount of any payments made by the Bank with respect to any draws made under a
Letter of Credit for which the Borrower has reimbursed the Bank, (iii) the
amount of any payments made by the Bank with respect to any draws made under a
Letter of Credit which have been converted to a Revolving Loan as set forth in
Section 2.4, and (iv) the portion of any issued but expired Letter of Credit
which has not been drawn by the beneficiary thereunder. For purposes of
determining the outstanding Letter of Credit Obligations at any time, the Bank’s
acceptance of a draft drawn on the Bank pursuant to a Letter of Credit shall
constitute a draw on the applicable Letter of Credit at the time of such
acceptance.
          “Liabilities” shall mean at all times all liabilities of the Borrower
that would be shown as such on a balance sheet of the Borrower prepared in
accordance with GAAP.
          “LIBOR” shall mean a rate of interest equal to (a) the per annum rate
of interest at which United States dollar deposits in an amount comparable to
the amount of the relevant LIBOR Loan and for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United

9



--------------------------------------------------------------------------------



 



States dollars on such second preceding Business Day), as displayed in the
Bloomberg Financial Markets system (or other authoritative source selected by
Lender in its sole discretion), divided by (b) a number determined by
subtracting from 1.00 the then stated maximum reserve percentage for determining
reserves to be maintained by member banks of the Federal Reserve System for
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D), such rate to remain fixed for such
Interest Period, or as LIBOR is otherwise determined by the Bank in its sole and
absolute discretion. The Bank’s determination of LIBOR shall be conclusive,
absent manifest error.
          “LIBOR Loan” or “LIBOR Loans” shall mean that portion, and
collectively those portions, of the aggregate outstanding principal balance of
the Revolving Loans that will bear interest based upon LIBOR Rate applicable to
LIBOR Loans for the Interest Periods selected by the Borrower, of which at any
time, the Borrower may identify no more than five (5) (less the number of
outstanding Alternate Currency Loans) advances of the Revolving Loans which will
bear interest based upon LIBOR Rate, of which each particular LIBOR Loan must be
in the amount of Five Hundred Thousand and 00/100 Dollars ($500,000.00) or a
higher integral multiple of One Hundred Thousand and 00/100 Dollars
($100,000.00).
          “LIBOR Rate” shall mean (A) for all LIBOR Loans, a per annum rate of
interest equal to LIBOR for the relevant Interest Period, plus one percent
(1.00%), which LIBOR Rate shall remain fixed during such Interest Period; and
(B) for all Alternate Currency Loans, a per annum rate of interest equal to the
Alternate Currency Rate for the relevant Interest Period plus one percent
(1.00%) which Alternate Currency Rate shall remain fixed during such Interest
Period.
          “Lien” shall mean any mortgage, pledge, hypothecation, judgment lien
or similar legal process, title retention lien, or other lien or security
interest, including, without limitation, the interest of a vendor under any
conditional sale or other title retention agreement and the interest of a lessor
under a lease of any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, by such Person as lessee that is,
or should be, a Capital Lease on the balance sheet of the Borrower prepared in
accordance with GAAP.
          “Loan Year” shall mean each one year period ending on January 31st of
each year.
          “Loans” shall mean, collectively, all Revolving Loans (whether Prime
Loans, LIBOR Loans or Alternate Currency Loans) made by the Bank to the Borrower
and all Letter of Credit Obligations, under and pursuant to this Agreement.
          “Loan Documents” shall have the meaning set forth in Section 3.1.
          “Mandatory Prepayment” shall have the meaning set forth in
Section 2.1(c).
          “Maturity Date” shall mean January 31, 2011, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Note.

10



--------------------------------------------------------------------------------



 



          “Net Income” shall mean for any period, the net income (or loss) of
the Borrower and its Subsidiaries for such period as determined in accordance
with GAAP on a consolidated basis, excluding any gains from Asset Dispositions,
any extraordinary gains and any gains from discontinued operations
          “Note” shall have the meaning set forth in Section 4.1 hereof.
          “Obligations” shall mean the Loans, as evidenced by any Note, all
interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar proceeding, whether
or not permitted as a claim thereunder), any fees due the Bank hereunder, any
expenses incurred by the Bank hereunder, including without limitation, all
liabilities and obligations under this Agreement, under any other Loan Document,
any reimbursement obligations of the Borrower in respect of Letters of Credit
and surety bonds, all Hedging Obligations of the Borrower which are owed to the
Bank or any Affiliate of the Bank, and all Bank Product Obligations of the
Borrower, and any and all other liabilities and obligations owed by the Borrower
to the Bank from time to time, howsoever created, arising or evidenced, whether
direct or indirect, joint or several, absolute or contingent, now or hereafter
existing, or due or to become due, together with any and all renewals,
extensions, restatements or replacements of any of the foregoing.
          “Obligor” shall mean the Borrower, any guarantor, accommodation
endorser, third party pledgor, or any other party liable with respect to the
Obligations.
          “Other Taxes” shall mean any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from the execution, delivery, enforcement or registration of, or otherwise
with respect to, this Agreement or any of the other Loan Documents
          “Permitted Liens” shall mean (a) Liens for taxes, assessments or other
governmental charges not yet due or which are being contested in good faith by
appropriate proceedings in such a manner as not to make the property
forfeitable; (b) Liens or charges incidental to the conduct of the Borrower’s
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of an advance or credit,
and which do not in the aggregate materially detract from the value of the
property or assets of the Borrower or materially impair the use thereof in the
operation of the Borrower’s business; (c) Liens arising out of judgments or
awards against the Borrower with respect to which it shall concurrently
therewith be prosecuting a timely appeal or proceeding for review and with
respect to which it shall have secured a stay of execution pending such appeal
or proceedings for review; (d) pledges or deposits to secure obligations under
worker’s compensation laws or similar legislation; (e) good faith deposits in
connection with leases to which the Borrower is a party; (f) deposits to secure
public or statutory obligations of the Borrower; (g) Liens existing on the date
hereof and disclosed on the financial statements referred to in Section 6 or on
Schedule 7.2; and (h) Liens granted to the Bank hereunder.
          “Person” shall mean any natural person, partnership, limited liability
company, corporation, trust, joint venture, joint stock company, association,
unincorporated organization,

11



--------------------------------------------------------------------------------



 



government or agency or political subdivision thereof, or other entity whether
acting in an individual, fiduciary or other capacity.
          “Prime Loan” or “Prime Loans” shall mean that portion, and
collectively, those portions of the aggregate outstanding principal balance of
the Revolving Loans that will bear interest at the Prime Rate.
          “Prime Rate” shall mean the floating per annum rate of interest which
at any time, and from time to time, shall be most recently announced by the Bank
as its Prime Rate, which is not intended to be the Bank’s lowest or most
favorable rate of interest at any one time. The effective date of any change in
the Prime Rate shall for purposes hereof be the date the Prime Rate is changed
by the Bank. The Bank shall not be obligated to give notice of any change in the
Prime Rate.
          “Regulatory Change” shall mean the introduction of, or any change in
any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any governmental authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over the Bank or its lending office.
          “Revolving Interest Rate” shall mean the Borrower’s from time to time
option of (i) the Prime Rate, or (ii) the LIBOR Rate.
          “Revolving Loan” and “Revolving Loans” shall mean, respectively, each
direct advance and the aggregate of all such direct advances, from time to time
in the form of either Prime Loans and/or LIBOR Loans and/or Alternate Currency
Loans, made by the Bank to the Borrower under and pursuant to this Agreement, as
set forth in Section 2.1 of this Agreement.
          “Revolving Loan Availability” shall mean, at any time, an amount equal
to the Revolving Loan Commitment less the Letter of Credit Obligations.
          “Revolving Loan Commitment” shall mean Fifty Million and 00/100
Dollars ($50,000,000.00).
          “Senior Debt” means all Covenant Indebtedness less the Subordinated
Debt.
          “Spot Rate” shall mean, for any currency, the rate quoted by Bank as
the spot rate for the purchase by Bank of such currency at the prevailing
interbank rate with another currency through its FX Trading Office at
approximately 9:00 A.M. (Eastern time) on the date two Business Days prior to
the date as of which the foreign exchange computation is made.
          “Subordinated Debt” means the outstanding obligations due under the
Subordinated Notes and any hereafter incurred unsecured Indebtedness
subordinated in payment to the Obligations to the extent such subordinated
Indebtedness is permitted under this Agreement.

12



--------------------------------------------------------------------------------



 



          “Subordinated Debt Indentures” means the 2003 Subordinated Debt
Indenture and the 2006 Subordinated Debt Indenture.
          “Subordinated Notes” means the 2003 Subordinated Notes and the 2006
Subordinated Notes.
          “Subsidiary” and “Subsidiaries” shall mean, respectively, each and all
such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
the Borrower owns directly or indirectly fifty percent (50.00%) or more of
(i) the combined voting power of all classes of stock having general voting
power under ordinary circumstances to elect a majority of the board of directors
of such entity if a corporation, (ii) the management authority and capital
interest or profits interest of such entity, if a partnership, limited
partnership, limited liability company, limited liability partnership, joint
venture or similar entity, or (iii) the beneficial interest of such entity, if a
trust, association or other unincorporated organization.
          “TTM Capital Expenditures” shall mean the total Capital Expenditures
for the 12 month period ending on the date of measurement.
          “TTM Distributions” shall mean the total Distributions made by
Borrower during the 12 month period ending on the date of measurement.
          “TTM EBITDA” shall mean the EBITDA for the 12 month period ending on
the date of measurement.
          “TTM Interest Charges” shall mean the total Interest Charges for the
12 month period ending on the date of measurement.
          “UCC” shall mean the Uniform Commercial Code in effect in Illinois
from time to time.
          “Unused Amount” means $50,000,000 less all outstanding Revolving Loans
and less the Letter of Credit Obligations.
          “Unused Fee” shall have the meaning ascribed to it in Section 2.5(a).
     1.2 Accounting Terms. Any accounting terms used in this Agreement which are
not specifically defined herein shall have the meanings customarily given them
in accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Bank pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of the Borrower on the date of this
Agreement. If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American

13



--------------------------------------------------------------------------------



 



Institute of Certified Public Accountants (or any successor thereto or agencies
with similar functions), which results in a material change in the method of
accounting in the financial statements required to be furnished to the Bank
hereunder or in the calculation of financial covenants, standards or terms
contained in this Agreement, the parties hereto agree to enter into good faith
negotiations to amend such provisions so as equitably to reflect such changes to
the end that the criteria for evaluating the financial condition and performance
of the Borrower will be the same after such changes as they were before such
changes; and if the parties fail to agree on the amendment of such provisions,
the Borrower will furnish financial statements in accordance with such changes
but shall provide calculations for all financial covenants, perform all
financial covenants and otherwise observe all financial standards and terms in
accordance with applicable accounting principles and practices in effect
immediately prior to such changes. Calculations with respect to financial
covenants required to be stated in accordance with applicable accounting
principles and practices in effect immediately prior to such changes shall be
reviewed and certified by the Borrower’s accountants.
     1.3 Other Terms Defined in UCC. All other capitalized words and phrases
used herein and not otherwise specifically defined shall have the respective
meanings assigned to such terms in the UCC, as amended from time to time, to the
extent the same are used or defined therein.
     1.4 Other Definitional Provisions; Construction. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word
“Borrower” shall be so construed. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
references to Article, Section, Subsection, Annex, Schedule, Exhibit and like
references are references to this Agreement unless otherwise specified. An Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in accordance with Section 12.3 hereof. References in this Agreement
to any party shall include such party’s successors and permitted assigns.
References to any “Section” shall be a reference to such Section of this
Agreement unless otherwise stated. To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Loan Agreement, the
provisions of this Loan Agreement shall govern.

2.   COMMITMENT OF THE BANK.

     2.1 Revolving Loans.
     (a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
the Bank agrees to make such Revolving Loans in Dollars or in the Alternate
Currency at such times as the Borrower may from time to time request until, but
not including, the Maturity Date, and in such amounts as the Borrower may from
time to time request, provided, however, that the aggregate principal balance of
all Revolving Loans outstanding at any time shall not exceed the Revolving Loan
Availability and provided, however, that Borrower shall not request any
Alternate Currency Loan (and Bank shall

14



--------------------------------------------------------------------------------



 



not be obligated to make an Alternate Currency Loan) if, after giving effect
thereto, the Alternate Currency Exposure would exceed the Alternate Currency
Maximum Amount. Revolving Loans made by the Bank may be repaid and, subject to
the terms and conditions hereof, borrowed again up to, but not including the
Maturity Date unless the Revolving Loans are otherwise terminated or extended as
provided in this Agreement. The Revolving Loans shall be used by the Borrower
for the purpose of working capital. With respect to each Alternate Currency
Loan, subject to the other provisions of this Agreement, Borrower shall receive
all of the proceeds of such Alternate Currency Loan in one Alternate Currency
and repay such Alternate Currency Loan in the same Alternate Currency.
     (b) Revolving Loan Interest and Payments. Except as otherwise provided in
this Section 2.1(b), the principal amount of the Revolving Loans outstanding
from time to time shall bear interest at the Revolving Interest Rate. Accrued
and unpaid interest on the unpaid principal balance of all Revolving Loans
outstanding from time to time which are Prime Loans, shall be due and payable
monthly, in arrears, commencing on January 31, 2004 and continuing on the last
Business day of each calendar month thereafter, and on the Maturity Date.
Accrued and unpaid interest on the unpaid principal balance of all Revolving
Loans outstanding from time to time which are LIBOR Loans or Alternate Currency
Loans shall be payable on the last Business Day of each Interest Period,
commencing on the first such date to occur after the date hereof, on the date of
any principal repayment of a LIBOR Loan or an Alternate Currency Loan and on the
Maturity Date. Any amount of principal or interest on the Revolving Loans which
is not paid when due, whether at stated maturity, by acceleration or otherwise,
shall bear interest payable on demand at the Default Rate.
     (c) Revolving Loan Principal Payments.
     (i) Mandatory Principal Prepayments Overadvances and Mandatory
Cleanup/Cleandown Provision. All Revolving Loans hereunder shall be repaid by
the Borrower on the Maturity Date, unless payable sooner pursuant to the
provisions of this Agreement. In the event the aggregate outstanding principal
balance of all Revolving Loans hereunder exceed the Revolving Loan Availability,
the Borrower shall, upon notice from the Bank, immediately make such repayments
of the Revolving Loans or take such other actions as are satisfactory to the
Bank as shall be necessary to eliminate such excess.
     During each Loan Year ending during the term of this Agreement, the
Borrower shall have a period of no less than 30 consecutive days when there
shall be no outstanding Revolving Loans.
     (ii) Optional Prepayments. In addition to the Mandatory Prepayment, the
Borrower may from time to time prepay the Revolving Loans which are Prime Loans,
in whole or in part, without any prepayment penalty whatsoever, subject to the
following conditions: (i) each partial prepayment shall be in an amount equal to
Ten Thousand and 00/100 Dollars ($10,000.00), or a higher integral multiple of

15



--------------------------------------------------------------------------------



 



Five Thousand and 00/100 Dollars ($5,000.00); and (ii) any prepayment of the
entire principal balance of the Prime Loans shall include accrued interest on
such Prime Loans to the date of such prepayment and payment in full of all other
Obligations (other than the LIBOR Loans or Alternate Currency Loans), then due
and payable.

2.2   Additional LIBOR Loan/Alternate Currency Loans Provisions.

     (a) LIBOR Loan/Alternate Currency Prepayments. If, for any reason, a LIBOR
Loan or an Alternate Currency Loan is paid prior to the last Business Day of any
Interest Period, whether voluntary, involuntary, by reason of acceleration or
otherwise, each such prepayment of a LIBOR Loan or an Alternate Currency Loan
will be accompanied by the amount of accrued interest on the amount prepaid and
any and all costs, expenses, penalties and charges incurred by the Bank as a
result of the early termination or breakage of a LIBOR Loan or an Alternate
Currency Loan, plus the amount, if any, by which (i) the additional interest
which would have been payable during the Interest Period on the LIBOR Loan or an
Alternate Currency Loan prepaid had it not been prepaid, exceeds (ii) the
interest which would have been recoverable by the Bank by placing the amount
prepaid on deposit in the domestic certificate of deposit market, the eurodollar
deposit market, or other appropriate money market selected by the Bank, for a
period starting on the date on which it was prepaid and ending on the last day
of the Interest Period for such LIBOR Loan or Alternate Currency Loan. The
amount of any such loss or expense payable by the Borrower to the Bank under
this section shall be determined in the Bank’s sole discretion based upon the
assumption that the Bank funded its loan commitment for LIBOR Loans or Alternate
Currency Loans in the London Interbank Eurodollar market and using any
reasonable attribution or averaging methods which the Bank deems appropriate and
practical, provided, however, that the Bank is not obligated to accept a deposit
in the London Interbank Eurodollar market in order to charge interest on a LIBOR
Loan or Alternate Currency Loan at the LIBOR Rate.
     (b) LIBOR Unavailability. If the Bank determines in good faith (which
determination shall be conclusive, absent manifest error) prior to the
commencement of any Interest Period that (i) the making or maintenance of any
LIBOR Loan or Alternate Currency Loan would violate any applicable law, rule,
regulation or directive, whether or not having the force of law, (ii) United
States dollar deposits in the principal amount, and for periods equal to the
Interest Period for funding any LIBOR Loan or Alternate Currency Loan are not
available in the London Interbank Eurodollar market in the ordinary course of
business, (iii) by reason of circumstances affecting the London Interbank
Eurodollar market, adequate and fair means do not exist for ascertaining LIBOR
or the Alternate Currency Rate to be applicable to the relevant LIBOR Loan or
Alternate Currency Loan, or (iv) LIBOR or the Alternate Currency Rate does not
accurately reflect the cost to the Bank of a LIBOR Loan or Alternate Currency
Loan, the Bank shall promptly notify the Borrower thereof and, so long as the
foregoing conditions continue, Loans may not be advanced as a LIBOR Loan or
Alternate Currency Loan thereafter. In addition, (i) each Alternate Currency
Loan shall be due and payable on the last Business Day of the then existing
Interest Period; and (ii) each existing LIBOR Loan

16



--------------------------------------------------------------------------------



 



at the option of the Borrower shall be immediately (A) converted to a Prime Loan
on the last Business Day of the then existing Interest Period, or (B) due and
payable on the last Business Day of the then existing Interest Period, all
without further demand, presentment, protest or notice of any kind, all of which
are hereby waived by the Borrower.
     (c) Regulatory Change. In addition, if, after the date hereof, a Regulatory
Change shall, in the reasonable determination of the Bank, make it unlawful for
the Bank to make or maintain the LIBOR Loans or Alternate Currency Loans, then
the Bank shall promptly notify the Borrower and the Loans may not be advanced as
a LIBOR Loan or Alternate Currency Loan thereafter. In addition, (i) each
Alternate Currency Loan shall be due and payable on the last Business Day of the
then existing Interest Period; and (ii) at the Borrower’s option, each existing
LIBOR Loan shall be immediately (A) converted to a Prime Loan on the last
Business Day of the then existing Interest Period or on such earlier date as
required by law, or (B) due and payable on the last Business Day of the then
existing Interest Period or on such earlier date as required by law, all without
further demand, presentment, protest or notice of any kind, all of which are
hereby waived by the Borrower.
     (d) LIBOR Loan Indemnity. If any Regulatory Change or compliance by the
Bank or any Person controlling the Bank with any request or directive of any
governmental authority, central bank or comparable agency (whether or not having
the force of law) shall (a) impose, modify or deem applicable any assessment,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of or loans by, or any other acquisition of funds
or disbursements by, the Bank; (b) subject the Bank or any LIBOR Loan or any
Alternate Currency Loan to any tax, duty, charge, stamp tax or fee or change the
basis of taxation of payments to the Bank of principal or interest due from the
Borrower to the Bank hereunder (other than a change in the taxation of the
overall net income of the Bank); or (c) impose on the Bank any other condition
regarding such LIBOR Loan, such Alternate Currency Loan or the Bank’s funding
thereof, and the Bank shall determine (which determination shall be conclusive,
absent manifest error) that the result of the foregoing is to increase the cost
to or to impose a cost on, the Bank of making or maintaining such LIBOR Loan or
Alternate Currency Loan or to reduce the amount of principal or interest
received by the Bank hereunder, then the Borrower shall pay to the Bank, on
demand, such additional amounts as the Bank shall, from time to time, determine
are sufficient to compensate and indemnify the Bank for such increased cost or
reduced amount.
     2.3 Interest and Fee Computation; Collection of Funds. Except as otherwise
set forth herein, all interest and fees shall be calculated on the basis of a
year consisting of 360 days and shall be paid for the actual number of days
elapsed. With respect to certain Alternate Currency Loans (to the extent it is
the market standard for the applicable Alternate Currency), interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six days, as the case may be, and calculated for the actual
number of days elapsed. Principal payments submitted in funds not immediately
available shall continue to bear interest until collected. If any principal
payment to be made by the Borrower hereunder or under the

17



--------------------------------------------------------------------------------



 



Note shall become due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in computing any interest in respect of such payment. Notwithstanding
anything to the contrary contained herein, the final payment due under any of
the Revolving Loans must be made by wire transfer or other immediately available
funds.
     2.4 Letters of Credit.
     (a) Subject to the terms and conditions of this Agreement and upon (i) the
execution by the Borrower and the Bank of a Master Letter of Credit Agreement
and, (ii) upon the execution and delivery by the Borrower, and the acceptance by
the Bank, in its sole and absolute discretion, of an application for letter of
credit, the Bank agrees to issue for the account of the Borrower such Letters of
Credit in the standard form of the Bank and otherwise in form and substance
acceptable to the Bank, from time to time during the term of this Agreement,
(A) provided that the Letter of Credit Obligations may not at any time exceed
the Letter of Credit Commitment, (B) provided further, that no Letter of Credit
shall have an expiration date later than the Letter of Credit Maturity Date, and
(C) provided further that, with respect to a request for a Letter of Credit to
be issued in an Alternate Currency, the Alternate Currency Exposure shall not
exceed the Alternate Currency Maximum Amount. The amount of any payments made by
the Bank with respect to draws made by a beneficiary under a Letter of Credit
denominated in Dollars for which the Borrower has failed to reimburse the Bank
upon the earlier of (i) the Bank’s demand for repayment, or (ii) five (5) days
from the date of such payment to such beneficiary by the Bank, shall be deemed
to have been converted to a Prime Loan as of the date such payment was made by
the Bank to such beneficiary. The amount of any payments made by the Bank with
respect to draws made by a beneficiary under a Letter of Credit denominated in
an Alternate Currency for which the Borrower has failed to reimburse the Bank
upon the earlier of (i) the Bank’s demand for repayment, or (ii) five (5) days
from the date of such payment to such beneficiary by the Bank, shall, at the
Bank’s option be deemed to have been converted to an Alternate Currency Loan in
such Alternate Currency as of the date such payment was made by the Bank to such
beneficiary or, if so elected by the Bank, a Prime Loan in the Dollar Equivalent
of such payment as of the date of such payment to such beneficiary or on such
subsequent date as the Bank may elect. With respect to any amounts that Bank has
paid to beneficiaries pursuant to a Letter of Credit that the Bank has not
elected to convert to Revolving Loans, that Borrower agrees to pay interest at
the Default Rate until the Bank is reimbursed for such amounts. Upon the
occurrence of an Event of a Default and at the option of the Bank, all Letter of
Credit Obligations shall be converted to Prime Loans as provided above, all
without demand, presentment, protest or notice of any kind, all of which are
hereby waived by the Borrower. To the extent the provisions of the Master Letter
of Credit Agreement differ from, or are inconsistent with, the terms of this
Agreement, the provisions of this Agreement shall govern.
     (b) Request for Letter of Credit. Each request for a Letter of Credit shall
be delivered to Bank by a Borrower not later than 12:00 noon (Eastern time)
three Business Days prior to the day upon which the Letter of Credit is to be
issued. Each such request

18



--------------------------------------------------------------------------------



 



shall be in a form acceptable to Bank and shall specify the face amount thereof,
the account party, the beneficiary, the intended date of issuance, the expiry
date thereof, the Alternate Currency if other than Dollars are requested, and
the nature of the transaction to be supported thereby. Concurrently with each
such request, Borrower shall execute and deliver to Bank an application and
agreement as required by the Bank.
     2.5 Fees.
     (a) Unused Fee. The Borrower agrees to pay to the Bank a fee in the amount
one-quarter of one percent (0.25%) per annum of the Unused Amount (“Unused Fee”)
which shall be determined daily and calculated based upon a 360 day year. The
Unused Fee shall be paid four times per year, in arrears, on the last Business
Day of each calendar quarter.
     (b) Extension Fee. On or before January 15, 2008, the Borrower shall pay
the Bank a fee in the amount of Fifty Thousand Dollars ($50,000.00) (“Extension
Fee”).
     2.6 Taxes.
     (a) All payments made by the Borrower under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Bank as a result of a present or former connection between the Bank and
the jurisdiction of the governmental authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (collectively,
“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Bank hereunder, the amounts so payable to the Bank shall
be increased to the extent necessary to yield to the Bank (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to the Bank with respect to any Non-Excluded Taxes that are attributable
to the Bank’s failure to comply with the requirements of subsection 2.6(c)
     (b) The Borrower shall pay any Other Taxes to the relevant governmental
authority in accordance with applicable law.
     (c) At the request of the Borrower and at the Borrower’s sole cost, the
Bank shall take reasonable steps to (i) contest its liability for any
Non-Excluded Taxes or Other Taxes that have not been paid, or (ii) seek a refund
of any Non-Excluded Taxes or Other Taxes that have been paid.

19



--------------------------------------------------------------------------------



 



     (d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the Bank
a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Bank the required receipts or other required documentary evidence or if any
governmental authority seeks to collect a Non-Excluded Tax or Other Tax directly
from the Bank for any other reason, the Borrower shall indemnify the Bank on an
after-tax basis for any incremental taxes, interest or penalties that may become
payable by the Bank.
     (e) The agreements in this Section shall survive the satisfaction and
payment of the Obligations and the termination of this Agreement.
     2.7 Payment on Loans and Other Obligations
     (a) Payments Generally. Each payment made hereunder by Borrower shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.
     (b) Payments in Alternate Currency. With respect to any Alternate Currency
Loan or any Alternate Currency Letter of Credit, all payments (including
prepayments) to any Lender of the principal of or interest on such Alternate
Currency Loan or Alternate Currency Letter of Credit shall be made in the same
Alternate Currency as the original Loan or Letter of Credit. All such payments
shall be remitted by Borrower to Bank, at the address of Bank for notices
referred to in Section 12.17 hereof, (or at such other office or account as
designated in writing by Bank) not later than 12:00 noon (Eastern time) on the
due date thereof in same day funds. Any payments received by Bank after 12:00
noon (Eastern time) shall be deemed to have been made and received on the next
Business Day.
     (c) Payments in Dollars. With respect to (i) any Loan (other than an
Alternate Currency Loan), or (ii) any other payment to Bank that shall not be
covered by subsection (b) above, all such payments (including prepayments) to
Bank of the principal of or interest on such Loan or other payment, including
but not limited to principal, interest, fees or any other amount owed by any
Borrower under this Agreement, shall be made in Dollars. All payments described
in this Section 2.7(c) shall be remitted to Bank, at the address of Bank for
notices referred to in Section 12.17 hereof not later than 12:00 noon (Eastern
time) on the due date thereof in immediately available funds. Any such payments
received by Bank after 12:00 noon (Eastern time) shall be deemed to have been
made and received on the next Business Day.
     (d) Timing of Payments. Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided,
however, that, with respect to a LIBOR Loan or Alternate Currency Loan, if the
next Business Day shall fall in the

20



--------------------------------------------------------------------------------



 



succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.
3. CONDITIONS OF BORROWING.
     Notwithstanding any other provision of this Agreement, the Bank shall not
be required to disburse or make all or any portion of the Loans if any of the
following conditions shall have occurred.
     3.1 Loan Documents. The Borrower shall have failed to execute and deliver
to the Bank any of the following loan documents (together with any amendments,
restatements, or replacements therefor and any other document executed and
delivered to the Bank in connection with the Loans being collectively referred
to herein as the “Loan Documents”), all of which must be satisfactory to the
Bank and the Bank’s counsel in form, substance and execution:
     (a) Loan Agreement. Two copies of this Agreement duly executed by the
Borrower.
     (b) Note. The Note duly executed by the Borrower, in the form attached
hereto as Exhibit “A”.
     (c) Resolutions. Resolutions of the board of directors and/or shareholders
of the Borrower authorizing the execution of this Agreement and the Loan
Documents.
     (d) Additional Documents. Such other certificates, financial statements,
schedules, resolutions, opinions of counsel, notes and other documents which are
provided for hereunder or which the Bank shall require.
     3.2 Event of Default. Any Event of Default, or any event which, with notice
or lapse of time, or both would constitute an Event of Default, shall have
occurred and be continuing.
     3.3 Representations and Warranties. Any representation or warranty of the
Borrower contained herein or in any Loan Document shall be untrue or incorrect
in any material respect as of the date of any Loan as though made on such date,
except to the extent such representation or warranty expressly relates to an
earlier date.
     3.4 Extension Fee. The Borrower has not paid to the Bank the Extension Fee
on or before January 15, 2008.
4. NOTES EVIDENCING LOANS.
     4.1 Note. The Revolving Loans and the Letter of Credit Obligations shall be
evidenced by a single Replacement Note (together with any and all renewal,
extension, modification or replacement notes executed by the Borrower and
delivered to the Bank and given in substitution therefor, the “Note”) in the
form of Exhibit “A” attached hereto, duly executed by the Borrower and payable
to the order of the Bank. At the time of the initial disbursement of a Revolving
Loan and at each time an additional Revolving Loan shall be

21



--------------------------------------------------------------------------------



 



requested hereunder or a repayment made in whole or in part thereon, an
appropriate notation thereof shall be made on the books and records of the Bank.
All amounts recorded shall be, absent demonstrable error, conclusive and binding
evidence of (i) the principal amount of the Revolving Loans advanced hereunder
and the amount of all Letter of Credit Obligations, (ii) any unpaid interest
owing on the Revolving Loans, and (iii) all amounts repaid on the Revolving
Loans or the Letter of Credit Obligations. The failure to record any such amount
or any error in recording such amounts shall not, however, limit or otherwise
affect the obligations of the Borrower under the Note to repay the principal
amount of the Loans, together with all interest accruing thereon.
5. MANNER OF BORROWING.
     Each Revolving Loan shall be made available to the Borrower upon its
request, from any Person whose authority to so act has not been revoked by the
Borrower in writing previously received by the Bank. Subject to the other
provisions of this Agreement, each Revolving Loan may be advanced either as a
Prime Loan, a LIBOR Loan or an Alternate Currency Loan, provided, however, that
at any time, the Borrower may identify no more than five (5) Revolving Loans
which may be either LIBOR Loans or Alternate Currency Loans. A request for a
Prime Loan must be received by no later than 11:00 a.m. Chicago, Illinois time,
on the day it is to be funded. A request for a LIBOR Loan or an Alternate
Currency Loan must (i) be received by no later than 11:00 a.m. Chicago, Illinois
time, three days before the day it is to be funded, (ii) state the applicable
Interest Period; (iii) identify whether the request is for a LIBOR Loan or an
Alternate Currency Loan and if for an Alternate Currency Loan, must identify the
Alternate Currency; and (iv) be in an amount equal to Five Hundred Thousand and
00/100 Dollars ($500,000.00) or a higher integral multiple of One Hundred
Thousand and 00/100 Dollars ($100,000.00) (or with respect to an Alternate
Currency Loan, such approximately comparable amounts as shall result in a
rounded number). If for any reason the Borrower shall fail to select timely an
Interest Period for an existing LIBOR Loan, then such LIBOR Loan shall be
immediately converted to a Prime Loan on the last Business Day of the then
existing Interest Period, all without demand, presentment, protest or notice of
any kind, all of which are hereby waived by the Borrower. The proceeds of each
Prime Loan or LIBOR Loan shall be made available at the office of the Bank by
credit to the account of the Borrower or by other means requested by the
Borrower and acceptable to the Bank.
     Each Letter of Credit shall be issued by the Bank upon the execution of the
Bank’s standard Master Letter of Credit Agreement by the Borrower and the Bank,
and the execution and delivery by the Borrower and the acceptance by the Bank,
in its sole discretion, of the Bank’s standard application for Letter of Credit
and the payment by the Borrower of the Bank’s fees charged in connection
therewith. In addition to all other applicable fees, charges and/or interest
payable by the Borrower pursuant to the Master Letter of Credit Agreement or
otherwise payable in accordance with the Bank’s standard letter of credit fee
schedule, all standby Letters of Credit issued under and pursuant to this
Agreement shall bear an annual fee equal to one percent (1.00%) of the face
amount of such standby Letter of Credit, payable by the Borrower in quarterly
installments as follows: a) the first payment will be due on or before the date
of issuance in an amount pro rated for the remaining portion of the calendar
quarter in which the Letter of Credit is issued; and b) subsequently quarterly
payments will be due in advance on the

22



--------------------------------------------------------------------------------



 



first day of each calendar quarter occurring during the period in which the
Letter of Credit is outstanding. All Letters of Credit other than standby
Letters of Credit shall bear such fees, costs and interest as charged by the
Bank and shall contain such other terms as set forth in the Master Letter of
Credit Agreement and the Bank’s standard letter of credit fee schedule.
     The Bank is authorized to rely on any written, electronic or telecopy loan
requests which the Bank believes in its good faith judgment to emanate from a
properly authorized representative of the Borrower, whether or not that is in
fact the case. The Borrower does hereby irrevocably confirm, ratify and approve
all such advances by the Bank and does hereby indemnify the Bank against losses
and expenses (including court costs, attorneys’ and paralegals’ fees) and shall
hold the Bank harmless with respect thereto.
6. REPRESENTATIONS AND WARRANTIES.
     To induce the Bank to make the Loans, the Borrower makes the following
representations and warranties to the Bank, each of which shall be true and
correct as of the date of the execution and delivery of this Agreement, and
which shall survive the execution and delivery of this Agreement:
     6.1 Borrower Organization and Name. Each Borrower is a corporation duly
organized, existing and in good standing under the laws of the State of
Minnesota, with full and adequate corporate power to carry on and conduct its
business as presently conducted. HTI’s state issued organizational
identification number is 1I-896 and Asia’s state issued organizational
identification number is 5Y-334. The Borrower is duly licensed or qualified in
all foreign jurisdictions wherein the nature of its activities require such
qualification or licensing except where failure to be so qualified would not
have a material adverse effect on the Borrower. The exact legal name of the
Borrower is as set forth in the first paragraph of this Agreement, and the
Borrower currently does not conduct, nor has it during the last five (5) years
conducted, business under any other name or trade name.
     6.2 Authorization; Validity. The Borrower has full right, power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the Loan Documents. The execution and
delivery of this Agreement and the Loan Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the articles of
incorporation of the Borrower. All necessary and appropriate corporate action
has been taken on the part of the Borrower to authorize the execution and
delivery of this Agreement and the Loan Documents. This Agreement and the Loan
Documents are valid and binding agreements and contracts of the Borrower in
accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the rights
and remedies of creditors generally and by general principles of equity.
     6.3 Compliance With Laws. The nature and transaction of the Borrower’s
business and operations and the use of its properties and assets, including, but
not limited to, any real estate owned or occupied by the Borrower, do not and
during the term of the Loans shall not,

23



--------------------------------------------------------------------------------



 



violate or conflict with any applicable law, statute, ordinance, rule,
regulation or order of any kind or nature, including, without limitation, the
provisions of the Fair Labor Standards Act or any zoning, land use, building,
noise abatement, occupational health and safety or other laws, any building
permit or any condition, grant, easement, covenant, condition or restriction,
whether recorded or not, other than such violations and conflicts which would
not have a material adverse effect on the Borrower.
     6.4 Environmental Laws and Hazardous Substances. The Borrower represents,
warrants and agrees with the Bank that except as set forth in Schedule 6.4
(i) the Borrower has not generated, used, stored, treated, transported, or
disposed of any Hazardous Materials, on or off any of the premises of the
Borrower (whether or not owned by it) in any manner which at any time violates
any Environmental Law or any license, permit certificate, approval or similar
authorization thereunder, (ii) the operations of the Borrower comply in all
material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder, (iii) there has
been no investigation, proceeding, complaint, order, directive, claim, citation
or notice by any governmental authority or any other Person, nor is any pending
or, to the best of the Borrower’s knowledge, threatened, and the Borrower shall
immediately notify the Bank upon becoming aware of any such investigation,
proceeding, complaint, order, directive, claim, citation or notice, and shall
take prompt and appropriate actions to respond thereto, with respect to any
material non-compliance with, or material violation of, the requirements of any
Environmental Law by the Borrower or the release, spill or discharge, threatened
or actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation or disposal of any Hazardous Material or any other environmental,
health or safety matter, which materially affects the Borrower or its business
operations or assets or any properties at which the Borrower has transported,
stored or disposed of any Hazardous Materials, (iv) the Borrower has no material
liability, contingent or otherwise, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material; and (v) without limiting the generality of
the foregoing, the Borrower shall, following determination by the Bank that
there is material non-compliance, or any condition which requires any action by
or on behalf of the Borrower in order to avoid any material non-compliance, with
any Environmental Law, at the Borrower’s sole expense, prepare a proposed plan
for such testing and remediation as may be necessary to cure such non-compliance
and an estimate of the costs thereof.
     6.5 Absence of Breach. The execution, delivery and performance by the
Borrower of this Agreement, the Loan Documents and any other documents or
instruments to be executed and delivered by the Borrower in connection with the
Loans shall not: (i) violate any provisions of law or any applicable regulation,
order, writ, injunction or decree of any court or governmental authority
applicable to the Borrower, or (ii) conflict with, be inconsistent with, or
result in any breach or default of any of the terms, covenants, conditions, or
provisions of any indenture, mortgage, deed of trust, instrument, document,
agreement or contract of any kind to which the Borrower is a party or by which
the Borrower or any of its property or assets may be bound.
     6.6 Asset Representations. The Borrower is the sole owner of its real and
personal property, free from any Lien of any kind, other than Permitted Liens
and Liens permitted by

24



--------------------------------------------------------------------------------



 



Section 7.2. The Borrower has good and marketable title to all real properties
and good and sufficient title to all other properties, including all properties
and assets referred to as owned by the Borrower in the audited financial
statement of the Borrower referred to in Section 6.7 (other than property
disposed of since the date of such financial statement in the ordinary course of
business) reasonably necessary to conduct its business as presently conducted.
None of the properties, revenues or assets of the Borrower is subject to a Lien,
except for Permitted Liens. Except as set forth in Schedule 6.6, during the last
five years, all assets of HTI have been located in the States of Minnesota,
South Dakota and Wisconsin and all assets of Asia have been located in
Minnesota.
     6.7 Financial Statements. All financial statements submitted to the Bank
have been prepared in accordance with GAAP on a consolidated basis, except as
otherwise noted therein, consistent with the previous fiscal year and truly and
accurately reflect the financial condition of the Borrower and the results of
the operations for the Borrower as of such date and for the periods indicated.
     6.8 Litigation and Taxes. Except as set forth on Schedule 6.8, there is no
litigation, demand, charge, claim, petition or governmental investigation or
proceeding pending, or threatened, against the Borrower, which, if adversely
determined, would result in any material adverse change in the financial
condition or properties, business or operations of the Borrower. The Borrower
has duly filed all applicable income or other tax returns and has paid all
income or other taxes shown on such returns when due. Except as disclosed on
Schedule 6.8, there is no controversy or objection pending, or threatened in
respect of any tax returns of the Borrower.
     6.9 Event of Default. No Event of Default has occurred and is continuing,
and no event has occurred and is continuing which, with the lapse of time, the
giving of notice, or both, would constitute such an Event of Default under this
Agreement or any of the Loan Documents and the Borrower is not in default
(without regard to grace or cure periods) under any material contract or
agreement to which it is a party.
     6.10 ERISA Obligations. All Employee Plans of the Borrower that are not
multiemployer plans meet the minimum funding standards of Section 302 of the
Employee Retirement Income Security Act of 1974 (“ERISA”) where applicable and
each such Employee Plan that is intended to be qualified within the meaning of
Section 401 of the Internal Revenue Code of 1986 is qualified. No withdrawal
liability has been incurred under any Employee Plans that are multiemployer
plans. No “Reportable Event” (excluding those for which the provision for 30-day
notice to the Pension Benefit Guaranty Corporation has been waived by
regulation) or “Prohibited Transaction” (as such terms are defined in ERISA),
has occurred with respect to any Employee Plans that are not multiemployer plans
unless approved by the appropriate governmental agencies. The Borrower has
promptly paid and discharged all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed might result in the imposition of
a Lien against any of its properties or assets.
     6.11 Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists which (a) could materially
adversely affect the ability of the Borrower to perform its obligations under
the Loan Documents, (b) would constitute a default under any of

25



--------------------------------------------------------------------------------



 



the Loan Documents, or (c) would constitute such a default with the giving of
notice or lapse of time or both.
     6.12 Lending Relationship. The Borrower acknowledges and agrees that the
relationship hereby created with the Bank is and has been conducted on an open
and arm’s length basis in which no fiduciary relationship exists and that the
Borrower has not relied and is not relying on any such fiduciary relationship in
executing this Agreement and in consummating the Loans. The Bank represents that
it will receive the Note payable to its order as evidence of a bank loan.
     6.13 Business Loan. The Loans, including interest rate, fees and charges as
contemplated hereby, (i) are business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois or Minnesota usury laws, any consumer credit laws or the usury laws
of any state which may have jurisdiction over this transaction, the Borrower or
any property securing the Loans.
     6.14 Compliance with Regulation U. No portion of the proceeds of the Loans
shall be used by the Borrower, or any affiliates of the Borrower, either
directly or indirectly, for the purpose of purchasing or carrying any margin
stock, within the meaning of Regulation U as adopted by the Board of Governors
of the Federal Reserve System.
     6.15 Governmental Regulation. The Borrower and its Subsidiaries are not, or
after giving effect to any loan, will not be, subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or to any federal or
state statute or regulation limiting its ability to incur indebtedness for
borrowed money.
     6.16 Place of Business. The principal place of business of the Borrower is
40 W. Highland Park, Hutchinson, Minnesota 55350 and the Borrower shall promptly
notify the Bank of any change in such location.
     6.17 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to the Bank in connection with or in furtherance of this
Agreement by or on behalf of the Borrower fully and fairly state the matters
with which they purport to deal, and neither misstate any material fact nor,
separately or in the aggregate, fail to state any material fact necessary to
make the statements made not misleading.
     6.18 Designated Senior Debt. The subordination provisions contained in the
Subordinated Debt Indentures are enforceable against the Borrower and the
holders of the Subordinated Notes and all of the Obligations arising hereunder
and under the other Loan Documents are within the definition of “Senior Debt” as
that term is defined in the Subordinated Debt Indentures and, at such times as
the minimum principal requirement contained in the definition of Senior
Designated Debt is satisfied, all of the Obligations arising hereunder and under
the other Loan

26



--------------------------------------------------------------------------------



 



Documents are within the definition of Designated Senior Debt. The Borrower
hereby designates all Obligations arising hereunder and under the other Loan
Documents as “Designated Senior Debt” as that term is defined in the
Subordinated Debt Indentures, and such Obligations as well as this Agreement and
the other Loan Documents shall be afforded the benefit of the subordination
provisions as well as all other rights afforded to Senior Debt and (subject to
the minimum outstanding principal amount requirement contained in the definition
“Designated Senior Debt”) Designated Senior Debt under the Subordinated Debt
Indentures. All Loans and other Obligations that are incurred hereunder are and
will be permitted under the Subordinated Debt Indentures.
7. NEGATIVE COVENANTS.
     7.1 Indebtedness. The Borrower shall not, either directly or indirectly,
create, assume, incur or have outstanding any Indebtedness (including purchase
money indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any debt or obligation of any other Person, except:
     (a) the Obligations;
     (b) endorsement for collection or deposit of any commercial paper secured
in the ordinary course of business;
     (c) obligations of the Borrower for taxes, assessments, municipal or other
governmental charges;
     (d) obligations of the Borrower for accounts payable, other than for money
borrowed, incurred in the ordinary course of business;
     (e) obligations existing on the date hereof which are disclosed on the
financial statements referred to in Section 6.7 or on Schedule 7.1.
     (f) Indebtedness not to exceed in the aggregate the sum of $10,000,000
provided however that such indebtedness shall not be secured by a Lien in any
asset of the Borrower and such Indebtedness shall not be Designated Senior Debt;
     (g) Capitalized Lease Obligations for property acquired (or deemed to be
acquired) by the Borrower or claims arising from the use or loss of, or damage
to, such property;
     (h) Indebtedness for Capital Expenditures;
     (i) Indebtedness subject to Acceptable Subordination Provisions provided
however that: (1) such Indebtedness shall not be secured by a Lien in any assets
of the Borrower; (2) such Indebtedness shall not be Designated Senior Debt; and
(3) following the incurrence of such Indebtedness and the application of the
proceeds thereof, Borrower is in compliance with Section 9.3; and
     (j) Obligations under Hedging Agreements for bona fide hedging purposes and
not for speculation.

27



--------------------------------------------------------------------------------



 



     7.2 Encumbrances. The Borrower shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of the Borrower, whether owned at the date
hereof or hereafter acquired, except for the following:
     (a) Permitted Liens; and
     (b) Liens in connection with the acquisition of property after the date
hereof by way of purchase money mortgage, conditional sale or other title
retention agreement, Capitalized Lease or other deferred payment contract,
provided, that such Liens attach only to the property being acquired and that
the Indebtedness secured thereby does not exceed the fair market value of such
property at the time of acquisition thereof and that the Indebtedness is
otherwise permitted under Section 7.1.
     7.3 Investments. The Borrower shall not, either directly or indirectly,
make or have outstanding any new investments (whether through purchase of
stocks, obligations or otherwise) in, or loans or advances to, any other Person,
or acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person except to the extent
permitted under the terms of Schedule 7.3.
     7.4 Transfer; Merger. The Borrower shall not, either directly or
indirectly, merge, consolidate, sell, transfer, license, lease or otherwise
dispose of all or any part of its real property or business or all or any
substantial part of its other assets (other than the sale of inventory in the
ordinary course of business), or sell or discount (with or without recourse) any
of its Promissory Notes, Chattel Paper, Payment Intangibles or Accounts.
Notwithstanding the foregoing sentence, the Borrower may transfer and lease back
real property currently owned by the Borrower and located in Eau Claire,
Wisconsin and Sioux Falls, South Dakota in connection with a bona fide
sale/leaseback transactions, provided however that, at least 20 days prior to
the closing of any such transaction, the Borrower will give the Lender notice of
such proposed sale/leaseback transaction and will provide the Bank with copies
of any documents related thereto and will respond to any other reasonable
requests for information or documentation in connection therewith.
     7.5 Distributions. The Borrower shall not, either directly or indirectly,
purchase or redeem any shares of stock, or declare or pay any dividends (other
than stock dividends), whether in cash or otherwise, or set aside any funds for
any such purpose or make any distribution to its shareholders that, in the
aggregate, exceed Eighty Million and 00/100 Dollars ($80,000,000.00) for the
period commencing on January 30, 2004 and ending on January 31, 2011.
     7.6 Use of Proceeds. Neither the Borrower nor any of its Subsidiaries or
affiliates shall use any portion of the proceeds of the Loans, either directly
or indirectly, for the purpose of purchasing any securities underwritten by Bank
of America, an affiliate of the Bank.
     7.7 Change of Legal Status. The Borrower shall not change its name, its
jurisdiction of organization to another state within the United States of
America or its organizational identification number, if it has one, without
prior written notice to the Bank. The Borrower shall

28



--------------------------------------------------------------------------------



 



not change its jurisdiction of organization to a foreign jurisdiction and shall
not change its type of organization.
     7.8 No Other Designation of Senior Indebtedness. The Borrower shall not
designate, or permit the designation of, any Indebtedness (other than now owing
or hereafter arising Obligations) as “Designated Senior Debt” for the purpose of
the definition of the same or the subordination provisions contained in the
Subordinated Debt Indentures provided however that if there is no Event of
Default, Capitalized Lease Obligations that are otherwise permitted under this
Agreement may be designated as “Designated Senior Debt.”
8. AFFIRMATIVE COVENANTS.
     8.1 Compliance with Bank Regulatory Requirements. Upon demand by the Bank,
the Borrower shall reimburse the Bank for the Bank’s additional costs and/or
reductions in the amount of principal or interest received or receivable by the
Bank if at any time after the date of this Agreement any law, treaty or
regulation or any change in any law, treaty or regulation or the interpretation
thereof by any governmental authority charged with the administration thereof or
any central bank or other fiscal, monetary or other authority having
jurisdiction over the Bank or the Loans, whether or not having the force of law,
shall impose, modify or deem applicable any reserve (except reserve requirements
taken into account in calculating the Revolving Interest Rate) and/or special
deposit requirement against or in respect of assets held by or deposits in or
for the account of the Loans by the Bank or impose on the Bank any other
condition with respect to this Agreement or the Loans, the result of which is to
either increase the cost to the Bank of making or maintaining the Loans or to
reduce the amount of principal or interest received or receivable by the Bank
with respect to such Loans. Said additional costs and/or reductions will be
those which directly result from the imposition of such requirement or condition
on the making or maintaining of such Loans. All Loans shall be deemed to be
match funded for the purposes of the Bank’s determination in the previous
sentence. Notwithstanding the foregoing, the Borrower shall not be required to
pay any such additional costs which could be avoided by the Bank with the
exercise of reasonable conduct and diligence.
     8.2 Corporate Existence. The Borrower shall at all times preserve and
maintain its corporate existence, rights, franchises and privileges, and shall
at all times continue as a going concern in the business which the Borrower is
presently conducting. If the Borrower does not have a state issued
identification number and later obtains one, the Borrower shall promptly notify
the Bank of such organizational identification number.
     8.3 Maintain Property. The Borrower shall at all times maintain, preserve
and keep its plant, properties and Equipment, in good repair, working order and
condition, and shall from time to time make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained.
     8.4 Maintain Insurance. The Borrower shall at all times insure and keep
insured in insurance companies acceptable to the Bank, all insurable property
owned by it which is of a character usually insured by companies similarly
situated and operating like properties, against loss or damage from fire and
such other hazards or risks as are customarily insured against by companies
similarly situated and operating like properties. Prior to the date of the
funding of the

29



--------------------------------------------------------------------------------



 



Note, the Borrower shall deliver to the Bank a certificate setting forth in
summary form the nature and extent of the insurance maintained by the Borrower
pursuant to this Section 8.4.
     8.5 Tax Liabilities. The Borrower shall at all times pay and discharge all
property and other taxes, assessments and governmental charges upon, and all
claims (including claims for labor, materials and supplies) against the Borrower
or any of its properties, Equipment or Inventory, before the same shall become
delinquent and before penalties accrue thereon, provided that if there is no
Event of Default, the Borrower shall have the right to contest in good faith, by
appropriate proceedings promptly initiated and diligently conducted which will
prevent the forfeiture or sale of any property of the Borrower or the imposition
of a lien on any property of the Borrower or any material interference with the
use thereof by the Borrower, the validity, amount or imposition of any of the
foregoing and upon such good faith contest to delay or refuse payment thereof.
     8.6 ERISA Liabilities; Employee Plans. The Borrower shall (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA unless failing to do so
would not result in a material liability to the Borrower; (ii) not withdraw from
any Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without material liability to the Borrower; (iii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply in all material respects with the standards of
ERISA; including the minimum funding standards of ERISA; (iv) comply with all
material requirements of ERISA which relate to such Employee Plans; (v) notify
the Bank immediately upon receipt by the Borrower of any notice concerning the
imposition of any withdrawal liability or of the institution of any proceeding
or other action which may result in the termination of any such Employee Plans
or the appointment of a trustee to administer such Employee Plans; (vi) promptly
advise the Bank upon learning of the occurrence of any “Reportable Event”
(excluding those for which the provision for 30-day notice to the Pension
Benefit Guaranty Corporation has been waived by regulation) or “Prohibited
Transaction” (as such terms are defined in ERISA), with respect to any such
Employee Plans; and (vi) amend any Employee Plan that is intended to be
qualified within the meaning of Section 401 of the Internal Revenue Code of 1986
to the extent necessary to keep the Employee Plan qualified, and to cause the
Employee Plan to be administered and operated in all material respects in a
manner that does not cause the Employee Plan to lose its qualified status.
     8.7 Financial Statements. The Borrower shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP.
     The Borrower represents and warrants to the Bank that the financial
statements delivered to the Bank at or prior to the execution and delivery of
this Agreement and to be delivered (or filed with the Securities and Exchange
Commission) at all times thereafter accurately reflect and will accurately
reflect the financial condition of the Borrower.
     8.8 Covenant Compliance Report. Upon the request of the Bank, but in any
event, within forty-five days after the end of each quarter, the Borrower shall
deliver to the Bank: a) a

30



--------------------------------------------------------------------------------



 



computation in such detail as the Bank shall specify, showing compliance by the
Borrower with the financial covenants set forth in Section 9 including but not
limited to a list detailing all Cash and Marketable Securities, and certified as
accurate by the Borrower; and b) a report of all transfers or transactions of
the type described in Section 7.5 of this Agreement made by the Borrower during
the previous quarter and made in the aggregate by the Borrower since January 30,
2004, and certified as accurate by the Borrower.
     8.9 Other Reports. The Borrower shall, within such period of time as the
Bank may specify, deliver to the Bank such other information, schedules and
reports as the Bank may reasonably require including reports regarding the
business affairs, operation and financial condition of the Borrower, the
Borrower’s Cash and Marketable Securities and reports regarding pending
litigation, suits, proceedings, investigations or other similar matters.
     8.10 Notice of Proceedings. The Borrower shall, promptly after knowledge
thereof shall have come to the attention of any officer of the Borrower, give
written notice to the Bank of all threatened or pending actions, suits, and
proceedings before any court or governmental department, commission, board or
other administrative agency which may have a material adverse effect on the
business, property or operations of the Borrower.
     8.11 Notice of Default. The Borrower shall, promptly after the commencement
thereof, give notice to the Bank in writing of the occurrence of an Event of
Default or of any event which, with the lapse of time, the giving of notice or
both, would constitute an Event of Default hereunder.
     8.12 Reports to Securities and Exchange Commission. The Borrower shall
timely file all reports and other documents that it is required to file with the
Securities and Exchange Commission.
     8.13 OFAC Compliance Covenant. The Borrower shall (a) ensure, and cause
each Subsidiary to ensure, that no person who owns a controlling interest in or
otherwise controls the Borrower or any Subsidiary is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury, or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loans to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause each Subsidiary to comply, with all applicable Bank
Secrecy Act (“BSA”) laws and regulations, as amended.
9. FINANCIAL COVENANTS.
     9.1 Senior Debt to EBITDA. As of the end of each of its fiscal quarters,
the Borrower shall maintain a ratio of Senior Debt outstanding as of the end of
such fiscal quarter to TTM EBITDA as of the end of such fiscal quarter, of not
greater than 0.75 to 1.00.
     9.2 Interest Coverage. As of the end of each of its fiscal quarters, the
Borrower shall maintain a ratio of (a) the total TTM EBITDA plus the total Cash
and Marketable Securities of Borrower and its Subsidiaries as of the first day
of the period commencing 12 months prior to the

31



--------------------------------------------------------------------------------



 



end of such quarter minus all TTM Capital Expenditures, minus TTM Distributions
to (b) TTM Interest Charges, of not less than 2.00 to 1.00.
     9.3 “Total Debt to Capitalization. As of the end of each of its fiscal
quarters, the Borrower shall maintain a ratio of (i) Covenant Indebtedness to
(ii) Capitalization shall not exceed 0.50 to 1.00.
10. EVENTS OF DEFAULT.
     The Borrower, without notice or demand of any kind, shall be in default
under this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).
     10.1 Nonpayment of Obligations. Any amount due and owing on the Note or any
of the Obligations, whether by its terms or as otherwise provided herein, is not
paid within five (5) days after the due date thereof.
     10.2 Misrepresentation. Any written warranty, representation, certificate
or statement in this Agreement, the Loan Documents or any other agreement with
the Bank shall be false in any material respect when made.
     10.3 Nonperformance. Any failure to perform or default in the performance
of any covenant, condition or agreement contained in this Agreement or in the
Loan Documents or any other agreement with the Bank and such failure or default
shall continue unremedied for a period of ten (10) Business Days provided that
if such default is an Investment Downgrade Default, then such period shall be 60
calendar days from the date of such Investment Downgrade Default.
     10.4 Default under Loan Documents. A default under any of the other Loan
Documents that is not cured within any cure period provided for in such Loan
Documents, all of which covenants, conditions and agreements contained therein
are hereby incorporated in this Agreement by express reference, shall be and
constitute an Event of Default under this Agreement and any other of the
Obligations.
     10.5 Default under Other Agreements. Any default in the payment of
principal, interest or any other sum for any other obligation in excess of
$10,000,000 including, but not limited to, obligations outstanding under the
Subordinated Notes, beyond any period of grace provided with respect thereto or
in the performance of any other term, condition or covenant contained in any
agreement (including, but not limited to any capital or operating lease or any
agreement in connection with the deferred purchase price of property) under
which any such obligation is created, the effect of which default is to cause or
permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation to become due prior to its stated maturity
or terminate such other agreement.
     10.6 Assignment for Creditors. Any Obligor makes an assignment for the
benefit of creditors, fails to pay, or admits in writing its inability to pay
its debts as they mature; or if a trustee of any substantial part of the assets
of any Obligor is applied for or appointed.

32



--------------------------------------------------------------------------------



 



     10.7 Bankruptcy. Any proceeding involving any Obligor, is commenced by or
against such Obligor under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government provided that in the case of any
such proceeding is commenced against the Borrower, such proceeding is not
dismissed or discharged within thirty (30) days after the commencement thereof.
     10.8 Judgments. The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against any Obligor
which is not fully covered by insurance and which exceeds the sum of
$10,000,000.
     10.9 Change of Control. There shall occur a Change of Control.
11. REMEDIES.
     Upon the occurrence of an Event of Default and for so long as such Event of
Default shall continue, the Bank shall have all rights, powers and remedies set
forth in the Loan Documents, in any written agreement or instrument (other than
this Agreement or the Loan Documents) relating to any of the Obligations or any
security therefor, or as otherwise provided at law or in equity. Without
limiting the generality of the foregoing, the Bank may, at its option upon the
occurrence of an Event of Default, declare its commitments to the Borrower to be
terminated and all Obligations to be immediately due and payable, provided,
however, that upon the occurrence of an Event of Default under either
Section 10.6, “Assignment for Creditors”, or Section 10.7, “Bankruptcy”, all
commitments of the Bank to the Borrower shall immediately terminate and all
Obligations shall be automatically due and payable, all without demand, notice
or further action of any kind required on the part of the Bank. The Borrower
hereby waives any and all presentment, demand, notice of dishonor, protest, and
all other notices and demands in connection with the enforcement of Bank’s
rights under the Loan Documents, and hereby consents to, and waives notice of
release, with or without consideration, of any of the Borrower, any guarantor or
of any Collateral, notwithstanding anything contained herein or in the Loan
Documents to the contrary. In addition to the foregoing the Bank shall be
entitled to exercise all rights and remedies available to it under the Loan
Documents.
     11.1 Offset Rights and Other Remedies. Upon the occurrence of an Event of
Default and for so long as such Event of Default shall continue, the Bank may
exercise any and all rights and remedies available to it under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys’ and paralegals’ fees,
and in such order of application as the Bank may, from time to time, elect, any
indebtedness of the Bank to any Obligor, however created or arising, including,
but not limited to, balances, credits, deposits, accounts or moneys of such
Obligor in the possession, control or custody of, or in transit to the Bank. The
Borrower, on behalf of itself and each Obligor, hereby waives the benefit of any
law that would otherwise restrict or limit the Bank in the exercise of its
right, which is hereby acknowledged, to appropriate at any time hereafter any
such indebtedness owing from the Bank to any Obligor.

33



--------------------------------------------------------------------------------



 



     11.2 Remedies as a Holder of Designated Senior Debt. Upon the occurrence of
an Event of Default, the Lender may exercise any and all rights and remedies as
a holder of Designated Senior Debt pursuant to Section 11.03 of Subordinated
Debt Indentures.
     11.3 Additional Remedies. The Bank shall have the right and power to:
     (a) extend, renew or modify for one or more periods (whether or not longer
than the original period) any obligation of any nature of any other obligor with
respect to the Note or any of the Obligations; or
     (b) grant releases, compromises or indulgences with respect to the Note,
any of the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other obligor with respect to the Note or any of
the Obligations;
     11.4 No Marshaling. The Bank shall not be required to marshal any present
or future collateral security for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order. To the extent that it lawfully
may, the Borrower hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
the Bank’s rights under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Borrower hereby
irrevocably waives the benefits of all such laws.
     11.5 Application of Proceeds. The Bank will within three (3) business days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of any Collateral or any other source, apply the whole or any part
thereof against the Obligations secured hereby. The Bank shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon the Borrower. Any proceeds of any disposition by the Bank of all
or any part of the Collateral may be first applied by the Bank to the payment of
expenses incurred by the Bank in connection with the Collateral, including
attorneys’ fees and legal expenses as provided for in Section 12 hereof.
     11.6 No Waiver. No Event of Default shall be waived by the Bank except in
writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order. The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity. The Borrower agrees
that in the event that the Borrower fails to perform, observe or discharge any
of its Obligations or liabilities under this Agreement or any other agreements
with the Bank, no remedy of law will provide adequate relief to the Bank, and
further agrees that the Bank shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

34



--------------------------------------------------------------------------------



 



12. MISCELLANEOUS.
     12.1 Obligations Absolute. None of the following shall affect the
Obligations of the Borrower to the Bank under this Agreement:
     (a) acceptance or retention by the Bank of other property or any interest
in property as security for the Obligations;
     (b) release by the Bank of the Borrower or any Guarantor or of any party
liable with respect to the Obligations;
     (c) release, extension, renewal, modification or substitution by the Bank
of the Note, or any note evidencing any of the Obligations, or the compromise of
the liability of any guarantor of the Obligations; or
     12.2 Entire Agreement. This Agreement (i) is valid, binding and enforceable
against the Borrower and the Bank in accordance with its provisions and no
conditions exist as to its legal effectiveness; (ii) constitutes the entire
agreement between the parties; and (iii) is the final expression of the
intentions of the Borrower and the Bank. No promises, either expressed or
implied, exist between the Borrower and the Bank, unless contained herein. This
Agreement supersedes all negotiations, representations, warranties, commitments,
offers, contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof.
     12.3 Amendments; Waivers. No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Loan Documents,
or consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Bank, and then
such waiver or consent shall be effective only for the specific purpose for
which given.
     12.4 WAIVER OF JURY TRIAL. THE BANK AND THE BORROWER, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL,
OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE
BANK AND THE BORROWER ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.
     12.5 LITIGATION. TO INDUCE THE BANK TO MAKE THE LOANS, THE BORROWER
IRREVOCABLY AGREES THAT ALL ACTIONS ARISING, DIRECTLY OR INDIRECTLY, AS A RESULT
OR CONSEQUENCE OF THIS AGREEMENT, THE NOTE, ANY OTHER AGREEMENT WITH THE BANK OR
THE COLLATERAL, SHALL BE INSTITUTED AND LITIGATED ONLY IN COURTS HAVING THEIR
SITUS IN THE CITY OF CHICAGO, ILLINOIS. THE BORROWER HEREBY CONSENTS TO THE
EXCLUSIVE

35



--------------------------------------------------------------------------------



 



JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID
CITY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. THE BORROWER
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO THE BORROWER AS SET FORTH HEREIN IN THE MANNER PROVIDED BY
APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.
     12.6 Assignability. The Bank may at any time assign the Bank’s rights in
this Agreement, the Note, the Obligations, or any part thereof and transfer the
Bank’s rights in any or all of the collateral that may hereafter be pledged to
the Bank, and the Bank thereafter shall be relieved from all liability with
respect to such collateral. In addition, the Bank may at any time sell one or
more participations in the Loans. The Borrower may not sell or assign this
Agreement, or any other agreement with the Bank or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of the
Bank. This Agreement shall be binding upon the Bank and the Borrower and their
respective legal representatives and successors. All references herein to the
Borrower shall be deemed to include any successors, whether immediate or remote.
In the case of a joint venture or partnership, the term “Borrower” shall be
deemed to include all joint venturers or partners thereof, who shall be jointly
and severally liable hereunder.
     12.7 Confidentiality. The Borrower and the Bank hereby agree and
acknowledge that any and all information relating to the Borrower which is
(i) furnished by the Borrower to the Bank (or to any affiliate of the Bank), and
(ii) non-public, confidential or proprietary in nature, shall be kept
confidential by the Bank or such affiliate in accordance with applicable law,
provided, however, that such information and other credit information relating
to the Borrower may be distributed by the Bank or such affiliate to the Bank’s
or such affiliate’s directors, officers, employees, attorneys, affiliates,
auditors and regulators, and upon the order of a court or other governmental
agency having jurisdiction over the Bank or such affiliate, to any other party.
The Borrower and the Bank further agree that this provision shall survive the
termination of this Agreement.
     12.8 Currency.
     (a) Currency Equivalent Generally. For the purposes of making valuations or
computations under this Agreement (but not for the purposes of the preparation
of any financial statements delivered pursuant hereto), unless expressly
provided otherwise, where a reference is made to a dollar amount the amount is
to be considered as the amount in Dollars and, therefore, each other currency
shall be converted into the Dollar Equivalent.
     (b) Judgment Currency. If Bank obtains a judgment or judgments against the
Borrower in an Alternate Currency, the obligations of Borrower in respect of any
sum adjudged to be due to Bank hereunder or under the Note (the “Judgment
Amount”) shall be discharged only to the extent that, on the Business Day
following receipt by Bank of the Judgment Amount in an Alternate Currency, Bank,
in accordance with normal banking procedures, purchases Dollars with the
Judgment Amount in an Alternate Currency. If the amount of Dollars so purchased
is less than the amount of Dollars that

36



--------------------------------------------------------------------------------



 



could have been purchased with the Judgment Amount on the date or dates the
Judgment Amount (excluding the portion of the Judgment Amount that has accrued
as a result of the failure of Borrower to pay the sum originally due hereunder
or under the Note when it was originally due and owing to Bank hereunder or
under the Notes) was originally due and owing to Bank hereunder or under the
Notes (the “Original Due Date”) (the “Loss”), Borrower agrees as a separate
obligation and notwithstanding any such judgment, to indemnify Bank against the
Loss, and if the amount of Dollars so purchased exceeds the amount of Dollars
that could have been purchased with the Judgment Amount on the Original Due
Date, Bank agrees to remit such excess to the Borrower.
     12.9 Binding Effect. This Agreement shall become effective upon execution
by the Borrower and the Bank. If this Agreement is not dated or contains any
blanks when executed by the Borrower, the Bank is hereby authorized, without
notice to the Borrower, to date this Agreement as of the date when it was
executed by the Borrower, and to complete any such blanks according to the terms
upon which this Agreement is executed.
     12.10 Governing Law. This Agreement, the Loan Documents and the Note shall
be delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Illinois (but giving effect to
federal laws applicable to national banks), and for all purposes shall be
construed in accordance with the laws of such State, without giving effect to
the choice of law provisions of such State.
     12.11 Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
     12.12 Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of the Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Bank, and the Bank has been paid in
full. The Bank, in extending financial accommodations to the Borrower, is
expressly acting and relying on the aforesaid representations and warranties.
     12.13 Extensions of Bank’s Commitment and Note. This Agreement shall secure
and govern the terms of any extensions or renewals of the Bank’s commitment
hereunder and the Note pursuant to the execution of any modification, extension
or renewal note executed by the Borrower and accepted by the Bank in its sole
and absolute discretion in substitution for the Note.
     12.14 Time of Essence. Time is of the essence in making payments of all
amounts due the Bank under this Agreement and in the performance and observance
by the Borrower of each covenant, agreement, provision and term of this
Agreement.

37



--------------------------------------------------------------------------------



 



     12.15 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.
     12.16 Facsimile Signatures. The Bank is hereby authorized to rely upon and
accept as an original any Loan Documents or other communication which is sent to
the Bank by facsimile, telegraphic or other electronic transmission (each, a
“Communication”) which the Bank in good faith believes has been signed by
Borrower and has been delivered to the Bank by a properly authorized
representative of the Borrower, whether or not that is in fact the case.
Notwithstanding the foregoing, the Bank shall not be obligated to accept any
such Communication as an original and may in any instance require that an
original document be submitted to the Bank in lieu of, or in addition to, any
such Communication.
     12.17 Notices. Except as otherwise provided herein, the Borrower waives all
notices and demands in connection with the enforcement of the Bank’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing, sent by certified or registered mail, postage
prepaid, by facsimile, telegram or delivered in person, and addressed as
follows:

         
 
  If to the Borrower:   Hutchinson Technology Incorporated
 
      40 W. Highland Park
 
      Hutchinson, Minnesota 55350
 
      Attention: Treasurer
 
       
 
  If to the Bank:   LaSalle Bank National Association
 
      135 South LaSalle Street,
 
      Chicago, Illinois 60603
 
      Attention: John Falb

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.
     12.18 Expenses and Indemnification. The Borrower shall pay all reasonable
costs and expenses in connection with the preparation of this Agreement and the
other Loan Documents, including, without limitation, reasonable attorneys’ fees
and time charges of counsel to the Bank, which shall also include attorneys’
fees and time charges of attorneys who may be employees of the Bank or any
affiliate or parent of the Bank. The Borrower shall pay any and all stamp and
other taxes, UCC search fees, filing fees and other costs and expenses in
connection with the execution and delivery of this Agreement, the Note and the
other Loan Documents to be delivered hereunder, and agrees to save and hold the
Bank harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses.
The Borrower also agrees to defend (with counsel satisfactory to the Bank),
protect,

38



--------------------------------------------------------------------------------



 



indemnify and hold harmless each Indemnified Party from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and distributions of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Indemnified Party thereto, which shall also include, without limitation,
attorneys’ fees and time charges of attorneys who may be employees of any
Indemnified Party), which may be imposed on, incurred by, or asserted against,
any Indemnified Party (whether direct, indirect or consequential and whether
based on any federal, state or local laws or regulations, including, without
limitation, securities, Environmental Laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any of the Loan Documents, or
any act, event or transaction related or attendant thereto, the preparation,
execution and delivery of this Agreement and the Loan Documents, including, but
not limited to, the making or issuance and management of the Loans, the use or
intended use of the proceeds of the Loans, the enforcement of the Bank’s rights
and remedies under this Agreement, the Loan Documents, the Note, any other
instruments and documents delivered hereunder, or under any other agreement
between the Borrower and the Bank; provided, however, that the Borrower shall
not have any obligations hereunder to any Indemnified Party with respect to
matters caused by or resulting from the willful misconduct or gross negligence
of such Indemnified Party. To the extent that the undertaking to indemnify set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, the Borrower shall satisfy such undertaking to the maximum
extent permitted by applicable law. Any liability, obligation, loss, damage,
penalty, cost or expense covered by this indemnity shall be paid to each
Indemnified Party on demand, and failing prompt payment, together with interest
thereon at the Default Rate from the date incurred by each Indemnified Party
until paid by the Borrower, shall be added to the Obligations of the Borrower
and be secured by any collateral. The provisions of this section shall survive
the satisfaction and payment of the other Obligations and the termination of
this Agreement.
     12.19 Customer Identification — USA PATRIOT Act Notice. The Bank hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Bank’s policies and practices, the Bank is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Bank to identify the Borrower in accordance with
the Act.

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan
Agreement as of the date first above written.

                  HUTCHINSON TECHNOLOGY INCORPORATED,         a Minnesota
corporation    
 
           
 
  By:   /s/ Ruth N. Bauer
 
   
 
  Name:   Ruth N. Bauer    
 
           
 
  Title:   Treasurer    
 
           
 
           
 
                HUTCHINSON TECHNOLOGY ASIA, INC.,
a Minnesota corporation    
 
           
 
  By:   /s/ Ruth N. Bauer    
 
           
 
  Name:   Ruth N. Bauer    
 
           
 
  Title:   Secretary, Treasurer & CFO    
 
           
 
           
 
                Agreed and accepted:    
 
                LASALLE BANK NATIONAL ASSOCIATION,         a national banking
association    
 
           
 
  By:   /s/ Peter Pricco    
 
           
 
  Name:   Peter Pricco    
 
           
 
  Title:   Vice President    
 
           

40